Exhibit 10.21

 

AMENDMENT NO. 1 TO

OMNIBUS AGREEMENT

 

This AMENDMENT NO. 1, dated as of January 28, 2005 and effective January 1, 2005
(this “Amendment”), to the Omnibus Agreement, dated as of February 8, 2002, (the
“Omnibus Agreement”) is adopted, executed and agreed to by Sunoco, Inc., Sunoco,
Inc. (R&M), Sun Pipe Line Company of Delaware, Atlantic Petroleum Corporation,
Sun Pipe Line Company, Sun Pipe Line Services (Out) LLC, Sunoco Logistics
Partners L.P., Sunoco Logistics Partners Operations L.P., and Sunoco Partners
LLC (each a “Party” and, collectively, the “Parties”).

 

Recitals

 

WHEREAS, except as otherwise provided herein, capitalized terms used herein have
the meanings assigned to them in the Omnibus Agreement; and

 

WHEREAS, the Parties desire to amend the Omnibus Agreement to provide for the
payment of a one-year fixed Administrative Fee for the 2005 calendar year.

 

NOW, THEREFORE, in consideration of the premises, and each intending to be
legally bound, the Parties do hereby agree as follows:

 

SECTION 1. Amendment to Section 4.1. Section 4.1 of the Omnibus Agreement is
amended to add a new subsection (d), as follows:

 

“(d) Effective January 1, 2005, and for a period of one year thereafter, the
Administrative Fee paid by the Partnership to the General Partner will be $8.4
million per year. This Administrative Fee for the 2005 calendar year will be a
fixed fee, and will not be subject to any increase by Sunoco, whether to reflect
changes in the Consumer Price Index, or otherwise; provided, however, that the
General Partner, with the approval and consent of its Conflicts Committee, may
agree on behalf of the Partnership to increase such Administrative Fee in
connection with expansions of the operations of the Partnership Group through
the acquisition or construction of new assets or businesses.”

 

SECTION 3. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

 

SECTION 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different Members in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

[COUNTERPART SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

SUNOCO, INC. By:  

/s/ THOMAS W. HOFMANN

Name: Thomas W. Hofmann

Title: Senior Vice President & Chief Financial Officer

 

SUNOCO, INC. (R&M) By:  

/s/ THOMAS W. HOFMANN

Name: Thomas W. Hofmann

Title: Senior Vice President & Chief Financial Officer

 

SUN PIPE LINE COMPANY OF DELAWARE By:  

/s/ DAVID A. JUSTIN

Name: David A. Justin

Title: President

 

ATLANTIC PETROLEUM CORPORATION By:  

/s/ GEORGE J. SZILIER

Name: George J. Szilier

Title: President

 

SUN PIPE LINE COMPANY By:  

/s/ DEBORAH M. FRETZ

Name: Deborah M. Fretz

Title: President



--------------------------------------------------------------------------------

SUN PIPE LINE SERVICES (OUT) LLC By:  

/s/ DEBORAH M. FRETZ

Name: Deborah M. Fretz

Title: President

 

SUNOCO LOGISTICS PARTNERS L.P. By:  

SUNOCO PARTNERS LLC,

its General Partner

    By:  

/s/ DEBORAH M. FRETZ

   

Name: Deborah M. Fretz

Title: President and Chief Executive Officer

 

SUNOCO LOGISTICS PARTNERS OPERATIONS L.P.

By: SUNOCO LOGISTICS PARTNERS GP LLC,

its General Partner

    By:  

/s/ DEBORAH M. FRETZ

   

Name: Deborah M. Fretz

Title: President and Chief Executive Officer

 

SUNOCO PARTNERS LLC By:  

/s/ DEBORAH M. FRETZ

Name: Deborah M. Fretz

Title: President and Chief Executive Officer